NORCOTT, J.,
dissenting. Because I believe that the dissenting opinion of Judge Lavery in the Appellate Court decision in this case is persuasive, I cannot agree with the majority opinion set forth today. Judge Lavery in his dissent argued that the facts of the this case did not reach the level of a reasonable and articulable suspicion. Judge Laveiy correctly noted that “ ‘[t]he fact that [the plaintiff] was in a neighborhood frequented by drug users, standing alone, is not a basis for concluding that [the plaintiff] himself was engaged in criminal conduct.’ Brown v. Texas, [443 U.S. 47, 52, 99 S. Ct. 2637, 61 L. Ed. 2d 357 (1979)].” Fishbein v. Kozlowski, 48 Conn. App. 552, 560, 711 A.2d 733 (1998). I agree. Succinctly put, I fail to understand how there can follow the furtherance of any state purpose, be it criminal or administrative, when the police have failed to meet even the threshold requirement, i.e., a reasonable and articulable suspicion, that forms the basis of their authority to interfere with the Connecticut citizenry.
Initially, I was moved by the commissioner’s argument that, given the limited administrative context of the proceeding involved, we should strictly construe the probable cause requirement of General Statutes (Rev. to 1995) § 14-227b (f), as amended by Public Acts 1995, No. 95-279, §§ 1 and 2, now § 14-227b (g). See Volck v. Muzio, 204 Conn. 507, 511-12, 529 A.2d 177 (1987) (license suspension hearing limited to determination of four issues set forth in what is currently § 14-227b [g]). I also remain aware of the very valid public policy concern to rid our highways of drunken drivers, which the legislation requiring immediate license sus*68pension and postsuspension hearing was designed to address. Nonetheless, I do not believe that the legislature’s concomitant concern for the protection of the constitutional due process rights of drivers1 is met by disregarding the requirement of a reasonable and articu-lable suspicion without which, in my opinion, probable cause cannot be found.
In the absence of any factual predicate upon which a reasonable and articulable suspicion could be based, the police in the present case should have had no further involvement with the driver. For these reasons, I respectfully dissent from the majority opinion.2

 As Senator Howard J. Owens, Jr., stated on the floor of the Senate, “one of the alternatives that was given to us was that the police officer should have the right to stop anyone and give them a test and one of the things that I felt that was very important was that the probable cause be built in. For instance, before a test could be administered, that the probable cause had in fact, to be established first .... And I can say that I don’t think that the police officers will act arbitrarily and I think that [the] probable cause test that was put in there will make certain that before the test was given, that they have someone and that the test will be used merely to buttress what has already been shown to the police officer when he malees this arrest or, in fact, the probable cause is established. . . .” 24 S. Proc., Pt. 18, 1981 Sess., pp. 5685-86.


 1 agree with Justice Berdon’s dissent in this case (pp. 57-58), to the extent that the same concerns regarding profiling that were raised in State v. Donahue, 251 Conn. 636, 648-49, 742 A.2d 775 (1999), are resonant here. As Donahue fully explains this court’s concerns, there is no need to repeat them here.